UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

MAR 1 3 2003

David K. Steele
•Part C Coordinator
Bureau of Maternal and Child Health
Department of Health and Environmental Control
Mills/Jarrett Complex, Box 101106
Columbia, South Carolina 29201
Dear Mr. Steele:
This is in response to your letter addressed to Patricia J. Guard, former Acting Director,
Office of Special Education Programs. In your letter, you "request legal clarification
regarding whether or not the provision of respite and other family support services are
required early intervention services under Part C of IDEA [Individual s with Disabilities
Education Act]." In addition, your letter requests "formal clarification as to whether
states have discretion in determining what services are provided in addition to those listed
in section 303.12(d), section 303.13, and the required 'at no cost services' (e.g.,
evaluation, service coordination, Child find, etc.)."
Under Part C, appropriate early intervention services must be available to all eligible
children and their families. Early intervention services means services that -(1) Are designed to meet the developmental needs of each child eligible under this
part and the needs of the family related to enhancing the child's development;
(2) Are selected in collaboration with the parents;
(3) Are provided -(i) Under public supervision;

(ii) By qualified personnel, as defined in §303.21, including the types of
personnel listed in paragraph (e) of this section;
(iii) In conformity with an individualized family service plan; and
(iv) At no cost, unless, subject to §303.520(b)(3), Federal or State law provides
for a system of payments by families, including a schedule of sliding fees;
and
(4) Meet the standards of the State, including the requirements of this part.
§303.12(a)
The Part C regulations list 16 "types" of services included under "early intervention
services". See §303.12(a). The note following §303.12 indicates that the lists of services
are not exhaustive. The note states "early intervention services may include such services
400 MARYLAND AVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e e q u a l a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2 - David K. Steele

as the provision of respite and other family support services." The term "respite" as used
in that note is not intended to mean "reprieve" or "rest" but rather a child care-type
service provided to enable parent(s) to participate or receive other early intervention
services in order to meet the outcomes on a child's IFSP.
In order for a parent to develop the capacity to assist his/her child in meeting his/her
developmental needs, the parent may need respite or other type of care for the child while
the parent participates in appropriate early intervention activities. Families may need inhome or other care arrangements for their child in order for the family to participate in
early intervention services that include a defined family component, i.e., family training
or counseling services, psychological services, or social work. A family may need to
participate in sign language classes in order to assist the child in developing
communication skills or meet with a psychologist to design appropriate behavioral
management strategies to use when the child engages in inappropriate behaviors.
Although the provision of respite or other care arrangements may be necessary for some
families to participate in appropriate early intervention activities, respite is not intended
to serve as child-care or "baby-sitting" assistance in ordinary circumstances.
Early intervention services needed by a particular child are determined through the IFSP
process. The participants at the IFSP meeting, which include the parent(s), identify the
early intervention services that meet the unique developmental needs of the child and the
child's family related to enhancing their child's development. See §303.343. The need
for such services must be based on the results of the evaluation and assessment of the
child and the family-directed identification of the needs of each child's family to
appropriately assist in the development of the child. Therefore, States have the
responsibility to ensure that the participants at the IFSP meeting identify the early
intervention services that meet the unique needs of the child and the supports and services
necessary to enhance the family's capacity to meet the developmental needs of the child.
It would be inconsistent with Part C for a State to prohibit the provision of any service
that meets the definition of early intervention services (§303.12, see above) specified on
an IFSP to meet the developmental needs of the child or the need of the family to
enhance the child's development.
We hope this response provides the necessary clarifications. Please feel free to contact
Sarah Willis, policy consultant in the Monitoring and State Improvement Planning
Division at 202-205-8658 if you need further assistance.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs

